Case 12-04902        Doc 49     Filed 12/31/18     Entered 12/31/18 16:57:03          Desc         Page 1
                                                  of 3




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 12 B 04902
         Joaquin Solano
         Sonia Solano
                   Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

        Marilyn O. Marshall, chapter 13 trustee, submits the following Final Report and Account
of the administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as
follows:

         1) The case was filed on 02/11/2012.

         2) The plan was confirmed on 05/23/2012.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

       4) The trustee filed action to remedy default by the debtor in performance under the plan
on 10/24/2017.

         5) The case was Completed on 03/15/2018.

         6) Number of months from filing to last payment: 73.

         7) Number of months case was pending: 83.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $6,583.78.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 12-04902             Doc 49            Filed 12/31/18    Entered 12/31/18 16:57:03                Desc         Page 2
                                                             of 3



 Receipts:

           Total paid by or on behalf of the debtor                      $55,941.89
           Less amount refunded to debtor                                 $4,705.69

 NET RECEIPTS:                                                                                             $51,236.20


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                                           $3,500.00
     Court Costs                                                                         $0.00
     Trustee Expenses & Compensation                                                 $2,096.87
     Other                                                                               $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                                           $5,596.87

 Attorney fees paid and disclosed by debtor:                               $0.00


 Scheduled Creditors:
 Creditor                                                 Claim         Claim            Claim       Principal      Int.
 Name                                           Class   Scheduled      Asserted         Allowed        Paid         Paid
 ABN AMRO                                   Secured      231,367.00            NA              NA            0.00       0.00
 Arnold Scott Harris PC                     Unsecured      2,479.00            NA              NA            0.00       0.00
 Azurea I LLC                               Unsecured      4,680.00       2,461.15        2,461.15      2,461.15        0.00
 Bank Of America N A                        Secured       69,715.00     72,510.72        72,510.72           0.00       0.00
 Bureaus Investment Group Portfolio No 15   Unsecured      2,601.00       3,648.99        3,648.99      3,648.99        0.00
 CarMax Auto Finance                        Secured       14,244.00     13,468.30        13,856.15     13,856.15     724.26
 Chase                                      Unsecured      1,048.00            NA              NA            0.00       0.00
 City Of Chicago Dept Of Revenue            Unsecured            NA         344.00          344.00        319.47        0.00
 Credit Protective Service                  Unsecured         236.00           NA              NA            0.00       0.00
 FIA Card Services                          Unsecured            NA       3,319.65        3,319.65      3,319.65        0.00
 First Card                                 Unsecured         704.00           NA              NA            0.00       0.00
 Illinois Tollway                           Unsecured      1,697.00       1,699.30        1,699.30      1,699.30        0.00
 NCO Financial Systems Inc                  Unsecured         212.00           NA              NA            0.00       0.00
 Northwest Collectors                       Unsecured         200.00           NA              NA            0.00       0.00
 Oak Harbor Capital LLC                     Unsecured      2,167.00         567.90          567.90        567.90        0.00
 Oak Harbor Capital LLC                     Unsecured            NA     16,952.73        16,952.73     16,952.73        0.00
 Physicians Immediate Care                  Unsecured         203.00        439.30          439.30        259.05        0.00
 Portfolio Recovery Associates              Unsecured         639.00        639.97          639.97        639.97        0.00
 Portfolio Recovery Associates              Unsecured      1,458.00         297.03          297.03        297.03        0.00
 Portfolio Recovery Associates              Unsecured            NA         745.79          745.79        745.79        0.00
 Quantum3 Group                             Unsecured         120.00        147.89          147.89        147.89        0.00
 The Bureaus Inc                            Unsecured      1,500.00            NA              NA            0.00       0.00




UST Form 101-13-FR-S (9/1/2009)
Case 12-04902        Doc 49      Filed 12/31/18     Entered 12/31/18 16:57:03             Desc     Page 3
                                                   of 3



 Summary of Disbursements to Creditors:
                                                              Claim           Principal           Interest
                                                            Allowed               Paid               Paid
 Secured Payments:
       Mortgage Ongoing                                       $0.00              $0.00             $0.00
       Mortgage Arrearage                                     $0.00              $0.00             $0.00
       Debt Secured by Vehicle                                $0.00              $0.00             $0.00
       All Other Secured                                 $86,366.87         $13,856.15           $724.26
 TOTAL SECURED:                                          $86,366.87         $13,856.15           $724.26

 Priority Unsecured Payments:
        Domestic Support Arrearage                             $0.00              $0.00             $0.00
        Domestic Support Ongoing                               $0.00              $0.00             $0.00
        All Other Priority                                     $0.00              $0.00             $0.00
 TOTAL PRIORITY:                                               $0.00              $0.00             $0.00

 GENERAL UNSECURED PAYMENTS:                             $31,263.70         $31,058.92              $0.00


 Disbursements:

         Expenses of Administration                             $5,596.87
         Disbursements to Creditors                            $45,639.33

 TOTAL DISBURSEMENTS :                                                                     $51,236.20


        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 12/31/2018                             By:/s/ Marilyn O. Marshall
                                                                     Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
